DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 45, and 47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "compound of formula I" in line 2.  There is insufficient antecedent basis for this limitation in the claim since dependent claim 40 does not require a compound of formula I.
Claim 45 recites the limitation "the ophthalmic device" and “EWG is cyano” in line 1.  There is insufficient antecedent basis for this limitation in the claim since dependent claim 42 does not require a compound of formula I.

Claim 47 recites the limitation "compound of formula I" in line 2.  There is insufficient antecedent basis for this limitation in the claim since dependent claim 46 does not require a compound of formula I.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonda et al. (US Serial No. 2015/0164852).
	Regarding claims 1-3 and 5-8; Bonda et al. teaches a compound with a conjugated fused tricyclic structure with electron withdrawing group, having the Formula (II) below [abs].

    PNG
    media_image1.png
    450
    313
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    288
    306
    media_image2.png
    Greyscale

	In the instance A is O or S, B1 is C(=O)OR1, wherein R1 is an alkenyl or alkynyl (polymerization group) and B2 is CN, the structure of Bonda et al. reads on the claimed invention.  
Bonda et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Bonda et al. does not specifically disclose an embodiment containing each of the claimed substituents.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing a high energy absorber of the generic formula I, based on the invention of Bonda et al., and would have been motivated to do so since Bonda et al. suggests a generic formula encompassing all of the substituents of the claimed invention.  

Claim(s) 20-22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alli et al. (US Serial No. 2014/0031447).
	Regarding claims 20-22; Alli et al. teaches silicone hydrogels that is prepared from at least one silicone-containing component [0061], a photoinitiator, a hydrophilic component [0009-0012], and further a UV absorbing compound [0096, 0101].  Alli et al. teaches the UV absorbing compound is reactive [clm77], thus the Examiner takes the position that it is polymerizable [0041].
Alli et al. fails to explicitly teach the required transmittance as the desired wavelengths, as required by claims 20-21.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a ophthalmic device prepared from on or more monomers and a high energy light absorbing compound achieves the required transmittance.  Therefore, the claimed effects and physical properties, i.e. transmittance at specific wavelengths, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
Alli et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Alli et al. does not specifically disclose an embodiment containing each of the claimed substituents.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing a high energy absorber of the generic formula I, based on the invention of Alli et al., and would have been motivated to do so since Bonda et al. suggests a generic formula encompassing all of the substituents of the claimed invention. 
Regarding claim 32; Alli et al. teaches a silicone hydrogel contact lens, wherein the contact angle is less than 70 degrees [0150], a water content in excess of about 60% [0101], and oxygen permeability of greater than 80 barrer [0148].

Claim(s) 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alli et al. (US Serial No. 2014/0031447).
Regarding claim 40; Alli et al. teaches silicone hydrogels that is prepared from at least one silicone-containing component [0061], a photoinitiator, a hydrophilic component [0009-0012], and further a UV absorbing compound [0096, 0101].  Alli et al. teaches the UV absorbing compound is reactive [clm77], thus the Examiner takes the position that it is polymerizable [0041].  Alli et al. teaches a silicone hydrogel contact lens, wherein the contact angle is less than 70 degrees [0150], a water content in excess of about 60% [0101], and oxygen permeability of greater than 80 barrer [0148].
Alli et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Alli et al. does not specifically disclose an embodiment containing each of the claimed substituents.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing a high energy absorber of the generic formula I, based on the invention of Alli et al., and would have been motivated to do so since Bonda et al. suggests a generic formula encompassing all of the substituents of the claimed invention. 
Regarding claim 41; Alli et al. fails to explicitly teach the required transmittance as the desired wavelengths, as required by claims 20-21.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a ophthalmic device prepared from on or more monomers and a high energy light absorbing compound achieves the required transmittance.  Therefore, the claimed effects and physical properties, i.e. transmittance at specific wavelengths, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alli et al. (US Serial No. 2014/0031447).
Regarding claim 46; Alli et al. teaches silicone hydrogels that is prepared from at least one silicone-containing component having hydroxyl functionality [0061-0073], a photoinitiator, 2-20 wt% of a polyamide [0120-0122], as low as 25 wt% [0042] of a hydrophilic component [0009-0012], and further a UV absorbing compound [0096, 0101].  Alli et al. teaches the UV absorbing compound is reactive [clm77], thus the Examiner takes the position that it is polymerizable [0041].  
Alli et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Alli et al. does not specifically disclose an embodiment containing each of the claimed substituents.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing a high energy absorber of the generic formula I, based on the invention of Alli et al., and would have been motivated to do so since Bonda et al. suggests a generic formula encompassing all of the substituents of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 20-39, and 43-45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 and 48-55 of U.S. Patent No. 10935695. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely high energy absorbing compounds and ophthalmic devices comprising said compounds.  The essential different between the instant application and the patent is that the instant application further comprises required properties of said ophthalmic devices.  However, in view of the compositions being substantially similar, the compositions would necessarily possess the same properties.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to the applicants to show otherwise.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 2977) and In re Fitzgerald, 205 USPQ 594 (CCPA).

Claims 1-9 and 20-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 and 19-23 of copending Application No. 16/883199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely high energy absorbing compounds and ophthalmic devices comprising said compounds.  The essential difference between the instant application and the copending application is that the copending application requires a generic formula I, while the instant application requires a species of the generic formula I.  In the ophthalmic device of the copending application (claim 19), when B and D are 6 membered aromatic rings, C is a 6 member aromatic ring having a heteroatom (O, S, or NR) and is substituted by =C(EWG)(R7), wherein R7 is –C(=O)-T-Y-Pg (T is a bond, O, or NR; Y is a linking group, and Pg is a polymerizable group); the generic formula of the copending application reads on the required Formula I of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 20-39, and 43-45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 and 19-23 of copending Application No. 16/938145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely high energy absorbing compounds and ophthalmic devices comprising said compounds.  The essential difference between the instant application and the copending application is that the copending application is more specific than that of the instant application (i.e. the copending application further requires a contact lens that is multifocal).  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  See MPEP 2131.02 (II). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 20-39, and 40-45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/938117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely high energy absorbing compounds and ophthalmic devices comprising said compounds.  The essential difference between the instant application and the copending application is that the copending application is more specific than that of the instant application (i.e. the copending application further requires a contact lens that transmits from 0-70 percent of light across a wavelength range of 400-409 nm).   A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  See MPEP 2131.02 II.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767